Citation Nr: 0723175	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.  The veteran testified 
before the undersigned Veterans Law Judge in January 2007; a 
transcript of that hearing is associated with the claims 
folder.


FINDING OF FACT

The veteran's left ear hearing loss is productive of Level XI 
hearing acuity; his non-service connected right ear hearing 
does not meet the provisions of 38 C.F.R. § 3.385 (2006).


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with a June 2005 letter sent to 
the veteran.  This letter explained that in order to 
substantiate a claim for an increased evaluation the evidence 
must document a worsening of the veteran's service-connected 
disability.  It further explained that if the veteran 
provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim.  The June 2005 
letter also expressly notified the veteran of the need to 
submit any pertinent evidence in his possession.  This letter 
was sent to the veteran prior to the October 2005 rating 
decision.  Thus, VCAA notice was timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The veteran was also provided notice regarding the evidence 
and information necessary to establish an effective date in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  Such notice was provided to the veteran in a March 
2006 letter.  

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant by helping him obtain relevant 
records, whether or not the records are in federal custody, 
and providing a medical examination and/or opinion when 
necessary to make a decision on the claim has also been 
satisfied.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c), (d) (2006).  In this regard, the veteran's service 
medical records are associated with the claims folder, as 
well as a report of a September 2005 VA examination that was 
provided for the specific purpose of rating the veteran's 
current level of disability.  

The veteran testified at his January 2007 Board hearing that 
he was seen at the Columbus VA Medical Center and associated 
partnering hospitals approximately three to four times 
following his September 2005 VA examination.  He indicated 
that his physicians informed him that he was basically deaf 
in his left ear and that nothing could be done to improve his 
hearing in this ear.  These records are not associated with 
the claims folder.  

According to the Court in Bell v. Derwinski, 2 Vet. App. 611 
(1992), VA medical records are in constructive possession of 
the agency and must be obtained if the material could be 
determinative of the claim.  In the present case, the Board 
concludes that it is unnecessary to obtain these records 
despite VA's constructive possession because they are not 
determinative of the claim on appeal.  First, as discussed in 
more detail below, the September 2005 VA examination reveals 
that the veteran's left ear hearing loss is equal to the 
maximum ratable hearing loss in a single ear.  Thus, he 
cannot obtain a higher rating under the schedular criteria 
for his left ear hearing loss.  Second, his non-service 
connected right ear pure tone thresholds do not meet the 
provisions of 38 C.F.R. § 3.385.  The application of 
38 C.F.R. § 3.383 (2006) (which allows VA to consider the 
hearing loss of a nonservice-connected ear when rating a 
veteran's service-connected hearing loss) is therefore not 
appropriate.  Finally, the veteran has not asserted that 
these outstanding VA records provide evidence that his left 
ear hearing loss presents an exceptional or unusual 
disability picture rendering the schedular criteria 
inadequate, thereby necessitating extraschedular referral.  
See 38 C.F.R. § 3.321 (2006).  In fact, the veteran testified 
at his January 2007 Board hearing that he had provided VA 
with all evidence pertinent to his claim.  See hearing 
transcript at 5.  In light of these reasons, the Board is 
satisfied that remanding this appeal to obtain these records 
would result in an unnecessary delay of this appeal with no 
change in outcome for the veteran.  The Board may therefore 
proceed in deciding this appeal without prejudice to the 
veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

The veteran's service-connected left ear hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  See 38 C.F.R. § 4.85 (2006).  In evaluating hearing 
loss, disability ratings are derived by a mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

As an initial matter, the Board observes that the veteran's 
right ear is not service-connected for hearing loss.  
According to 38 C.F.R. § 4.85(f), VA will assign a numeric 
designation of I to an ear that is not service-connected for 
hearing loss for purposes of determining the veteran's 
disability evaluation from Table VII.  There is an exception 
to this rule under 38 C.F.R. § 3.383(a)(3) (2006); however, 
as the veteran's right ear does not demonstrate hearing 
impairment under VA regulations, this exception does not 
apply.

Turning to the record, the Board observes that there is a 
September 2005 VA audiological examination report of record.  
Pure tone thresholds for the left ear, in decibels were as 
follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
105
110
100
115
108

Speech audiometry revealed speech recognition ability of 12 
percent in the left ear.  Entering the average pure tone 
threshold and speech recognition ability into Table VI 
reveals the highest numeric designation of hearing impairment 
for the left ear is XI.  See 38 C.F.R. § 4.86(a).  As 
discussed above, the Board will assign the veteran's right 
ear a numeric designation of I pursuant to 38 C.F.R. 
§ 4.85(f) for purposes of determining his disability 
evaluation from Table VII.  Entering the category 
designations for each ear into Table VII results in a 10 
percent disability rating under Diagnostic Code 6100.

The Board is sympathetic to the veteran's statements that he 
is entitled to an evaluation in excess of 10 percent for his 
left ear hearing loss.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to 
determining the severity of his service-connected left ear 
hearing loss disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2006).

Finally, referral for extraschedular consideration is not 
warranted because the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this regard, 
although the veteran is no longer working because of his age, 
he does not assert that his left ear hearing loss would 
render him unemployable.  Additionally, he has not identified 
any other specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board acknowledges that the veteran has, for all 
practical purposes, total hearing loss in his left ear.  
However, as his right ear is not afflicted with hearing 
impairment, the Board is satisfied that the rating schedule 
has adequately compensated for his average impairment in 
earning capacity.  The Board will refer a veteran's claim for 
extraschedular consideration only when there is evidence of 
exceptional or unusual circumstances.  The veteran's left ear 
hearing loss disability has not required frequent periods of 
hospitalization, he has not indicated that it caused marked 
interference with employment (when he was employed), and 
there is no evidence of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  Thus, 
the Board finds that the evaluation currently assigned 
adequately reflects the clinically established impairment 
experienced by the veteran.  As such, referral for 
extraschedular consideration is not warranted.

In sum, the Board finds that there is no audiological 
evidence of record to support a rating in excess of 10 
percent for the veteran's left ear hearing loss disability, 
nor is there any evidence to warrant referral for 
extraschedular consideration.  A preponderance of the 
evidence is against this claim; consequently, the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased evaluation in excess of 10 
percent for left ear hearing loss is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


